Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.10 Page 1 of 16




                  EXHIBIT A
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.11 Page 2 of 16


   1   NICHOLAS & TOMASEVIC, LLP
           Craig M. Nicholas (SBN 178444)
   2       Shaun Markley (SBN 291785)
       225 Broadway, 19th Floor
   3   San Diego, California 92101
       Tel: (619) 325-0492
   4   Fax: (619) 325-0496
       Email: cnicholas@nicholaslaw.org
   5   Email: smarkley@nicholaslaw.org

   6   Attorneys for Defendants
       DONNIE SANCHEZ BARRAGAN and ARACELI BARRAGAN
   7   Individually and on behalf of others similarly situated

   8

   9                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

  10                                FOR THE COUNTY OF SAN DIEGO

  11   DONNIE SANCHEZ BARRAGAN and Case No.: }t}~1~0042f6f;CO}t>~'G:r(
       ARACELI BARRAGAN, individually and on
  12   behalf of others similarly situated,  CLASS ACTION COMPLAINT FOR:

  13                 Plaintiffs,                          1. FAILURE TO PROVIDE ACCURATE
                                                             ITEMIZED WAGE STATEMENTS
  14          vs.
                                                          DEMAND FOR JURY TRIAL
  15   HOME DEPOT U.S.A., INC., a Delaware
       Corporation; and DOES 1 - 100, inclusive;
  16
                     Defendants.
  17

  18          Plaintiffs DONNIE SANCHEZ BARRAGAN and ARACELI BARRAGAN ("Plaintiffs")
  19   bring this action against Defendant HOME DEPOT U.S.A., INC., a Delaware Corporation
  20   ("Home Depot"), and DOES 1 through 100, inclusive, on behalf of themselves and all others
  21   similarly situated, and allege on information and belief as follows:
  22                                        I.     INTRODUCTION
  23          1.      Plaintiffs and the Class Members are current and former non-exempt employees
  24   who worked at Home Depot's retail stores throughout California. On behalf of themselves and
  25   the putative class, Plaintiffs bring this action for violation of California's Labor Code section 226.
  26          2.      Home Depot is one of the largest home improvement companies in the United
  27   States. Home Depot owns and/or operates hundreds of retail stores throughout California, selling
  28
                                                          1
                                             CLASS ACTION COMPLAINT
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.12 Page 3 of 16


   1   tools, construction products and services to California customers. Plaintiff and others similarly

   2   situated were employed by Defendant as sales representatives at various Home Depot retail store

   3   locations throughout California.

   4          3.      Defendant failed to provide Plaintiffs and the Class Members with accurate

   5   itemized wage statements at the end of each pay period. Specifically, Defendant did not provide

   6   wage statements showing "all applicable hourly rates in effect during the pay period and the

   7   corresponding number of hours worked at each hourly rate," as required by California Labor Code

   8   section 226.

   9          4.      Plaintiffs and the Class Members bring this complaint for recovery of penalties

  10   available under California Labor Code section 226.

  11                               II.     JURISDICTION AND VENUE

  12          5.      This Court has jurisdiction over violations of California's Labor Code.

  13          6.      Based upon information and belief and records maintained pursuant to the

  14   California Secretary of State, venue is proper in this judicial district pursuant to Code of Civil

  15   Procedure sections 395 and 395.5. This Complaint is based upon material acts which occurred in

  16   San Diego County.

  17                                           III.    PARTIES

  18          7.      Plaintiff Donnie Sanchez Barragan is, and at all times mentioned was, an

  19   individual residing in the County of San Diego, California. Mr. Sanchez was employed by and

  20   worked for Home Depot as a non-exempt (hourly) sales representative in Home Depot's Otay

  21   Mesa retail store in the State of California, County of San Diego. As a retail sales employee, Mr.

  22   Sanchez sold various home improvement products and services to Home Depot's customers.

  23   Home Depot employed Mr. Sanchez from approximately July 2016 through October 2018.

  24          8.      Plaintiff Araceli Barragan is, and at all times mentioned was, an individual residing

  25   in the County of San Diego, California. Ms. Barragan was employed by and worked for Home

  26   Depot as a non-exempt (hourly) sales representative in Home Depot's Imperial Beach retail store

  27   in the State of California, County of San Diego. As a retail sales employee, Ms. Barragan sold

  28
                                                         2
                                           CLASS ACTION COMPLAINT
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.13 Page 4 of 16


   1   various home improvement products and services to Home Depot's customers. Home Depot

   2   employed Ms. Barragan from approximately October 2015 through April 2018.

   3          9.      Plaintiffs are informed and believe Home Depot is, and at all times mentioned was,

   4   an active corporation organized and existing under and by virtue of the laws of the State of

   5   Delaware. Home Depot does business in the County of San Diego. Home Depot employed

   6   Plaintiffs and the Class Members during the Class Period, defined infra, at its retail stores

   7   throughout California.

   8          10.     Plaintiffs do not know the true names and/or capacities, whether individual,

   9   partners, or corporate, of the Defendants sued herein as DOES 1 through 100, inclusive, and for

  10   that reason sues said Defendants under fictitious names. Plaintiffs will seek leave to amend this

  11   Complaint when the true names and capacities of these Defendants have been ascertained.

  12   Plaintiffs are informed and believe and thereon allege that these Defendants are responsible in

  13   whole or in part for Plaintiffs' and the Class Members' alleged damages.

  14          11.     At all relevant times, Home Depot, and DOES 1 through 100, employed all of the

  15   Class Members, including Plaintiffs, throughout the State of California.      Home Depot, doing

  16   business in California, as well as DOES 1 through 100, managed, directed, and controlled the

  17   operations at their locations and dictated the common employment policies applicable to Home

  18   Depot's employees.

  19          12.     Upon information and belief, at all times relevant, defendant was the agent,

  20   employee, alter ego, and/or joint venture of, or working in concert with each of the other co-

  21   defendants and was acting within the course and scope of such agency, employment, joint venture,

  22   or concerted activity. To the extent said acts, conduct, and omissions, were perpetrated by certain

  23   defendants, each of the remaining defendants confirmed and ratified those acts, conduct, and

  24   omissions of the acting defendant.

  25          13.     Upon information and belief, Defendant and DOES 1 through 100 conspired

  26   amongst themselves, as well as third parties, to adopt and implement employment policies which

  27   violate the California Labor Code. Until the true names and identities of DOES 1 through 100 are

  28
                                                         3
                                            CLASS ACTION COMPLAINT
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.14 Page 5 of 16


   1   ascertained, Plaintiffs refer to each of them jointly with Defendant Home Depot U.S.A., Inc. as

   2   "Home Depot."

   3                              IV.      CLASS ACTION ALLEGATIONS

   4           14.    Pursuant to Code of Civil Procedure section 382, Plaintiffs bring this lawsuit as a

   5   class action on behalf of themselves and all other similarly situated Class Members. This action

   6   satisfies the ascertainability, numerosity, commonality, typicality, adequacy, predominance, and

   7   superiority requirements of class actions.

   8           15.    Class Period: The Class Period shall be one year prior to the initiation of this

   9   action through the date of final resolution.

  10           16.    Class Definition: The Class is defined as follows: All current and former retail

  11   sales representatives who worked for Defendants in California during the Class Period and

  12   received overtime adjustments on their wage statements labeled "FLSA OTADJ" ("Class

  13   Members" or "Class").

  14           17.    Excluded from the Class are: (1) Defendants, entities in which Defendants have a

  15   controlling interest, and their legal representatives, officers, directors, assigns, and successors; and

  16   (2) the judge to whom this case is assigned and any member of the judge's immediate family.

  17           18.    Plaintiffs reserve the right under California Rules of Court Rule 3.765(b) to amend

  18   or modify the Class Definition. This includes, but is not limited to, providing greater specificity

  19   or dividing the Class into subclasses.

  20           19.    Numerosity: The potential members of the Class are so numerous that joinder of

  21   all Class Members would be impractical, if not impossible.            The precise number of Class

  22   Members are unknown to Plaintiffs. However, the identities of the members of the Class are

  23   readily ascertainable through Defendant's records. The true number of Class Members is known

  24   by Defendant and thus, may be notified of the pendency of this action by first class mail,

  25   electronic mail, and by published notice.

  26          20.     Ascertainability: The Class is comprised of an easily ascertainable set of persons

  27   who work or worked for Defendants as non-exempt retail sales employees.

  28
                                                           4
                                             CLASS ACTION COMPLAINT
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.15 Page 6 of 16


   1          21.     Community of Interest: There is a well-defined community of interest among
   2   Class Members, and the disposition of the claims of the Class Members in a single action will

   3   provide substantial benefits to all parties and to the Court.
   4          22.      Typicality: Plaintiffs' claims are typical of the claims of the Class. Like all Class

   5   Members, Plaintiffs suffered the alleged violations of California law and resulting damages.
   6          23.     Existence and Predominance of Common Questions of Law and Fact: There
   7   exists a well-defined community of interest in the questions of law and fact presented by this

   8   controversy.   Common questions of law and fact exist as to all members of the Class and

   9   predominate over any questions affecting only individual Class Members. These common legal
  IO   and factual questions include, but are not limited to, whether Class Members were provided with

  11   accurate itemized wage statements.
  12          24.     Adequacy of Representation.         Plaintiffs will fairly and adequately protect the

  13   interests of the Class. Plaintiffs have retained counsel highly experienced in wage and hour class

  14   action litigation, and Plaintiffs intend to prosecute this action vigorously. Plaintiffs have no

  15   adverse or antagonistic interests to those of the Class.
  16          25.     Superiority. A class action is superior to all other available means for the fair and
  17   efficient adjudication of this controversy. The damages or other financial detriment suffered by

  18   individual Class Members are relatively small compared to the burden and expense that would be

  19   entailed by individual litigation of their claims against Defendant. It would thus be virtually

  20   impossible for the Class, on an individual basis, to obtain effective redress for the wrongs done to

  21   it. Furthermore, even if Class Members could afford such individualized litigation, the court

  22   system could not.       Individualized litigation would create the danger of inconsistent or

  23   contradictory judgments arising from the same set of facts. Individualized litigation would also

  24   increase the delay and expense to all parties and the court system from the issues raised by this

  25   action. By contrast, the class action device provides the benefits of adjudication of these issues in

  26   a single proceeding, economies of scale, and comprehensive supervision by a single court, and

  27   presents no unusual management difficulties under the circumstances here.
  28
                                                           5
                                             CLASS ACTION COMPLAINT
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.16 Page 7 of 16


   1           26.     In the alternative, the Class may also be certified because: the prosecution of

   2   separate actions by individual Class Members would create a risk of inconsistent or varying
   3   adjudication with respect to individual Class Members that would establish incompatible
   4   standards of conduct for Defendant;
   5           27.     The prosecution of separate actions by individual Class Members would create a
   6   risk of adjudications with respect to them that would, as a practical matter, be dispositive of the
   7   interests of other Class Members not parties to the adjudications, or substantially impair or
   8   impede their ability to protect their interests; and/or
   9           28.     Defendant acted or refused to act on grounds generally applicable to the Class,
  10   thereby making appropriate final declaratory and/or injunctive relief with respect to the members
  11   of the Class as a whole.
  12           29.     Unless stated otherwise, the claims asserted here are applicable to all individuals
  13   who worked for or at Defendant's California retail stores as non-exempt employees receiving
  14   wage statements containing the line item, "FLSA OTADJ," during the relevant period.
  15           30.     Damages may be calculated, in part, from the employee information maintained in
  16   Defendants' records, so that the cost of administering a recovery for the Class can be minimized.
  17   However, the precise amount of damages available to Plaintiffs and the other members of the
  18   Class is not a barrier to class certification.
  19           31.     Plaintiffs seek a preliminary and permanent injunction and equitable relief on
  20   behalf of the Class, on grounds generally applicable to the Class, to enjoin and prevent Defendant
  21   from engaging in the acts described.
  22           32.     Unless a class is certified, Defendant will retain monies received as a result of its
  23   wrongful conduct that was taken or withheld from Plaintiffs and proposed Class Members.
  24   Unless a class-wide injunction is issued, Defendant will continue to commit the violations
  25   alleged and the members of the Class and the general public will continue to be misled.
  26           33.     Defendant has acted and refused to act on grounds generally applicable to the
  27   Class, making appropriate final injunctive relief with respect to the Class as a whole.
  28
                                                            6
                                               CLASS ACTION COMPLAINT
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.17 Page 8 of 16


   1                                  V.    FACTUAL ALLEGATIONS

   2          34.    As discussed supra, Home Depot is one of the largest home improvement

   3   companies in the United States. Home Depot owns and/or operates hundreds of retail stores

   4   throughout California, selling tools, construction products and services to California customers.

   5   one of the largest communication technology companies in the world.           Plaintiffs and others

   6   similarly situated were employed by Defendant as retail sales employees in California.

   7          35.    Plaintiffs and the Class Members received compensation in the form of an hourly

   8   wage and quarterly bonuses based on performance.

   9          36.    After Defendant paid the foregoing bonuses, they issued wage statements showing

  10   a single line item for "FLSA OTADJ." This line item reflected an adjustment to the regular rate of

  11   pay for overtime hours earned during the bonus period. However, Defendant failed to issue any

  12   wage statements showing the correct, adjusted hourly rate for overtime hours worked and the

  13   number of hours worked at each rate. As a result, Plaintiffs and the Class are unable to determine

  14   whether they were paid all owed wages.

  15                                VI.   FIRST CAUSE OF ACTION
                          Failure to Provide Accurate Itemized Wage Statements
  16                                     (Against All Defendants)
  17          37.    Plaintiffs re-allege and incorporate by reference each and every allegation set forth

  18   in the preceding paragraphs.

  19          38.    Plaintiffs bring this claim individually and on behalf of the Class.

  20          39.    Labor Code section 226(a) requires Defendant to furnish each employee, at the

  21   time wages are paid, a statement containing an accurate, dated, itemized account, in legible

  22   writing showing, among other things, "all applicable hourly rates in effect during the pay period

  23   and the corresponding number of hours worked at each hourly rate."

  24          40.    Defendant has failed and continue to fail to provide these required wage statements

  25   to Class Members. Defendant provided Plaintiffs and members of the Class with pay stubs.

  26   However, the provided pay stubs failed to accurately state the hourly rates and the number of

  27   hours worked at each rate.

  28
                                                         7
                                           CLASS ACTION COMPLAINT
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.18 Page 9 of 16


   1          41.     As such, Plaintiffs and other Class Members are entitled to payment from

   2   Defendants of the greater of actual damages or $50 for the initial pay period in which the violation

   3   occurred and $100 for each subsequent violation, up to a maximum of $4000. Pursuant to Labor

   4   Code section 226(e), Class Members, including Plaintiffs, are entitled to and seek reasonable

   5   attorneys' fees and costs incurred and all applicable penalties.

   6                                 XII.    REQUEST FOR JURY TRIAL
   7          Plaintiffs request a trial by jury.

   8                                     XIII. PRAYER FOR RELIEF
   9      WHEREFORE, Plaintiffs, on their own behalf and on the behalf of the members of the Class,

  10   pray for judgment as follows:

  11          1.      For an order certifying the proposed Class;

  12          2.      For a declaration that Defendant violated the rights of Plaintiffs and other Class

  13                  Members under the Labor Code;

  14          3.      That Defendant be ordered to show cause why it should not be enjoined and

  15                  ordered to comply with the applicable Labor Code provisions related to issuance of

  16                  compliant wage statements; and for an order enjoining and restraining Defendant

  17                  and its agents, servants, and employees related thereto;

  18          4.      For actual damages or statutory penalties according to proof as set forth in Labor

  19                  Code section 226 related to wage statements;

  20          5.      For pre-judgment interest as allowed by Labor Code sections 218.5 or 1194 and

  21                  Civil Code section 3287;

  22

  23   [Signature of counsel appears on the following page.]

  24

  25

  26

  27

  28
                                                          8
                                              CLASS ACTION COMPLAINT
Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.19 Page 10 of 16


   1          6.     For reasonable attorneys' fees, expenses and costs as provided by Labor Code

   2                 sections 226 and Code of Civil Procedure section 1021.5; and

   3          7.     For such other and further relief as the court may deem just and proper.

   4

   5   Respectfully submitted:

   6   Dated: August 12, 2019                      NICHOLAS & TOMASEVIC, LLP

   7




                                                  ~
   8

   9                                       By:

  10                                               Shaun Markley
  11                                               Attorneys for Plaintiffs
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                        9
                                          CLASS ACTION COMPLAINT
    Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.20 Page 11 of 16

                                                                                                                                                                        SUM-100
                                           SUMMONS
                                   (CITACION JUDICIAL)                                                                    B...OCTilOIRCAU.Y RUD
                                                                                                                           ~«-~@1~.
NOTICE TO DEFENDANT:                                                                                                        IC'ooni!y ,c,f S.m m~~
(A VISO      '.A DO):
                                                          I                                                           fJlil'"1i~1'9 :att [U :41 :45 Pl1t!
HOME DE:eOT U.S.A.,                 ,· a Delaw,are                                                                    OMi illl'f the ~erioo- Court
r-;,.:,,...,,~~~·=rf-f''lflRlS 1 - 100, inclu~ive ,                                                                  ~ T~oo- Gran.!iall.Deputy. ,Clem
                                                                                                                                                                I

YOU ARE BEING SUED BY PLAINTIFF:
(LO EST,A· DEMANDANDO EL DEMANDANTE):;                                                   ,
DONNIE SANCHEZ BARRAGAN and ARACELI BARRAGAN,                                                                                                        ··i,, I.

individuaJly and o_n beh~lf of others similarly situatJd '                                                                              ''
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.                                                        ·      '         ·_   '
                                                                                                       a
    You have 30 CALENDAR DAYS after this summons and legal papers ~re served on you to file written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written r~sponse must b!'l in prG>per legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and mbre information at the California Courts
 Online Self-Help Center (www.coi.Jrtinfo.ca.gov/selfhelp), your county law l.brary, or the courtt)ouse nearest you. If you cannot pay the fiiing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and yo~r wages, money, and property
                                                                                                                                               1
 may be taken without further warning from the court.              ·:       .                                                                    ·
     There.are other legal requirements. You may want to ca,11 'an attorney r)ght away. If you do f10t know an, attorney, you r:naY want to call an attorney
 referral service. If you cannot afford an,attorney, you may tie elig ble for free legal services from a nonprofit legal ,services,program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts _Online SelH-j~lp Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has.a statutory lien for·waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss thk case. ·
 jAVISO! Lo han demandado. Si r,,o responde dentro de 30 dias, la carte putide deciair en sµ contra, sin escucfiaf su ·version. Lea la informaci6n a
 continuaci6n.                                                                                                           :
    Tiene 30 pfAS DE CALENDAR/0 despues de que le· entregufln esta citaci6n y papeles legates para presentar una respuesta por escrito en esta
 carte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no Jo profogen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la cO{te. Es posible que haya un formulario'que usted pueda usar para·su respuesta.
 Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la carte
 que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le
 podra quitar su sue/do, dinero y bienes sin mas advertencia.                      ·
   Hay otros requisitos legates. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, !puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios legales gratuitos de un
 programa de servicios legates sin fines de /ucro. Puede encontrar estos' grupos sin fines de lucro en el sitio w,eb de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
 colegio de abogados locales. AV/SO: Por fey, la carte tiene, derecho a reclamar las cuotas y los costos exentos por impo'ner un gravamen sabre
 cua/quier recuperaci6n de $10,000 6 mas de valor recibida mediante un ·acuerdo o una concesi6n de arbitraje,en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la carte pueda desechar el caso.                                           '

The name and address of the court is:                                                                      . CASE NUMBER:          "'            _                  _
                                                                                                           ' (Numero de/ Caso):   J1,:W1Q1000'-42161,CU,Of:.:C'fl.
(El nombre y direcci6n de la carte es):        San Diego Superior Court
330 West Broadway
San Diego, CA 92101
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono de/ abogado de/ demandante, o de/ demandante que no tiene abogado, es):
NICHOLAS & TOMASEVIC, 225 Broadway, 19th Floor, San Diego, CA 92101 (619) 325-0492

DATE:      08/1Sl2019                                                   ,      Clerk,by                     /         U?.fl,n~                                          , Deputy
(Fecha)                                                                        (Secretario)                               T. Crandall                                    (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formu/ario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                  1.       D
                                          as an individual defendant. ,.
                                  2.       D
                                          as the person sued under the fictitious name of (specify):


                                      3. ~ n behalr or (sped(y)             ft o~ ~ ep o't                           '?'·4. ,4 . /                                  )VL C
                                           under:   IS6f" CCP 416.10 (corporation)                              D           (?CP 416.60 (minor)
                                                    D         CCP 416.20 (defunct corporation)                  D           CCP 416.70 (conservatee)
                                                    D         CCP 416.40 (association or partnership)           D          ,ccp 416.90 (authorized person)
                                           . ./'D other (specify):                                                    .t
                                      4.   ~ by personal delivery on (date):~                              .,   tf;t ·'
                                                                                                                                                                          Pa e 1 of 1
Form Adopted for Mandat9ry Us~                                                                                                           Code of Civil Procedure §§ 412 20, 465
  Judicial Council of California
                                                                        SUMMONS
       Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.21 Page 12 of 16
                                                                                                                                                                                CM-010
 ATTORNEY OR PARTY WITHOUT ATIORNEY }Name            Stale Bar number, and address): ~             '
,-Craig M. Nicholas, Esq. (SBN 78444)                     I Shaun Markley, Esq. (SBN 291785)
  NICHOLAS & TOMASEVIC, LLP                                                                                                         ELECTR.OHICALL Y FILED
  225 Broadway, 19th Floor                                                                                                            Sup,uior. Court o1 Collfomlil,
  San Diego, CA 92101                                                                                                                      County o1 S:t!rt Ol1:1go
      TELEPHONE NO.:~619) 325-0492           FAXNO.: (619) 325-0496                                                                    08t12l2019 ;at OI:41 :~ PM
  AnoRNEY FOR /NameJ:laintiffs, Donnie Sanchez Barragan and Araceli Ban-agan
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
                                                                                                                                       Cl1:1rf;; o1 th1:1 sur.rulor Court
    sTREET ADDREss, 330 West Broadway
                                                                                                                                   l:ly iaylor CF.Indal ,Oeputy Clerf;;
    MAILINGADDREss: 330 West Broadway
   c1rvANDz1PcoDE: San Diego, CA 92101
       BRANCH NAME: Hall of Justice
     CASE NAME:
     Sanchez v. Home Depot
       CIVIL CASE COVER SHEET                                                                                                  CASE NUMBER:
                                                                          Complex Case Designation
0           Unlimited      Limited D                   Counter      D       Joinder            D
                                                                                                                                          31'201~00~ 1~1 •C!J• O& Clt
            (Amount        (Amount
                                                                                          JUDGE:
            demanded       demanded is          Filed with first appearance by defendant                                                Judg\;) Rloh;rd s' W'h!tMy
            exceeds $25,000)
                           $25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT:
                               Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
      Auto Tort                                                  Contract                                               Provisionally Complex Civil Litigation
      D         Auto (22)                                        D        Breach of contracUwarranty (06)               (Cal. Rules of Court, rules 3.400 3.403)
      D         Uninsured motorist (46)                          D        Rule 3.740 collections (09)                   D     AntitrusUTrade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                   D        Other collections (09)                        D     Construction defect (10)
      Damage/Wrongful Death) Tort                                D        Insurance coverage (18)                       D     Mass tort (40)
      I · I Asbestos (04)                                        D     Other contract (37)                              D     Securities litigation (28)
      D Product liability (24)                                   Real Property                                          D     Environmental/Toxic tort (30)
      D Medical malpractice (45)                                 D        Eminent domain/Inverse                        D     Insurance coverage claims arising from the
      D         Other Pl/PD/WO (23) ·                                     condemnation (14)                                   above listed provisionally complex case
      Non-PI/PD/WD (Other) Tort                                  D        Wrongful eviction (33)
                                                                                                                              types (41)

      D         Business tori/unfair business practice (07)      D        Other real property (26)                      Enforcement of Judgment
      D         Civil rights (08)                           Unlawful Detainer                                           D     Enforcement of judgment (20)
      D         Defamation (13)                                  DCommercial (31)                                       Miscellaneous Civil Complaint
      D         Fraud (16)                                       D        Residential (32)                              0     RIC0(27)
      D    Intellectual property (19)                            D        Drugs (38)                                    D     Other complaint (not specified above) (42)
      D    Professional negligence (25)                          Judicial Review                                        Miscellaneous Civil Petition
      D    Other non Pl/PD/WO tort (35)                          D        Asset forfeiture (05)                         D     Partnership and corporate governance (21)
      Employment                                                 D        Petition re: arbitration award (11)           D     Other petition (not specified above) (43)
      D         Wrongful termination (36)                        D        Writ of mandate (02)
      0         Other employment (15)                            D        Other judicial review (39)
2. This case           Wis               LJ
                                    is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial management:
      a.    D      Large number of separately represented parties                         d.   0           Large number of witnesses
       b.   D      Extensive motion practice raising difficult or novel                   e.   D           Coordination with related actions pending in one or more courts
                   issues that will be time-consuming to resolve                                           in other counties, states, or countries, or in a federal court
      c.    D      Substantial amount of documentary evidence                             f. D Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a.@ monetary                               b. 0 nonmonetary; declaratory or injunctive relief                         c. [][] punitive
4.     Number of causes of action (specify):              One (1): Failure to Provide Accurate Itemized Wage Statements
5.    This case        0is         is notD a class action suit.
6.    If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

Date: August 12, 2019
Craig Nicholas, Esq. (SBN 178444)
                                   (TYPE OR PRINT NAME)
                                                                                         NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                __________ ___..
                               ·    ..                                                   __ ____
                                                                                          ,.           ,                       ----------····-                           ---
                                                                                                                                                                           flae1of2
                                                                                                                                  Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Form Adopted for Mandatory Use
  Judicial Council of California
                                                                  CIVIL CASE COVER SHEET                                                  Cal. Standards of Judicial Administration, std. 3.10
   CM-010 !Rev. July 1, 20071                                                                                                                                           www.courtinfo.ca.gov
    Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.22 Page 13 of 16

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7068


PLAINTIFF(S) / PETITIONER(S):              Donnie Sanchez Barragan et.al.
                                                                       '
DEFENDANT(S) / RESPONDENT(S): Home Depot USA Inc


 BARRAGAN VS HOME DEPOT USA INC [E-FILE]
                                                                                               CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT
 CONFERENCE on MANDATORYeFILE CASE                                                             37-2019-00042161-CU-OE-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Richard S. Whitney                                                                Department: C-68

COMPLAINT/PETITION FILED: 08/12/2019

TYPE OF HEARING SCHEDULED                             DATE                  TIME        DEPT           JUDGE
Civil Case Management Conference                      04/17/2020            '09:30 am   C-68           Richard S. Whitney


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.                   ··

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.

MANDATORY eFILE: Case assigned to mandatory eFile program per CRC 3.400-3.403 and SDSC Rule 2.4.11. All documents must
      be eFiled at www.onelegal.com. Refer to General Order in re procedures regarding electronically imaged court records,
      electronic filing, and access to electronic court records in civil and probate cases or guidelines and procedures.

COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                        NOTICE OF CASE ASSIGNMENT
    Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.23 Page 14 of 16

                           SUPERIOR: COURT OF. CALIFORNIA, COUNTY OF SAN DIEGO


                                ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2019-00042161-CU-OE-CTL                     CASE TITLE: Barragan VS Home Depot USA INC [E-FILE)


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

            Potential Advantages                             Potential Disadvantag~s
            • Saves time                                      • May take more time and money1 if ADR does not
            • Saves money                                       resolve the dispute
            • Gives parties more control over the dispute        Procedures tCEl3rn about the other side's case (discovery),
              resolution process and outcome                   jury trial, appeal, and other court protections may be limited
            • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)     ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                Page: 1
    Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.24 Page 15 of 16

                                                        '
Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter Ill and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
            In Central, East, and South San Diego County, contact the Naional Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
       •    In North San Diego County, contact North County Lifeline, tic. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhe/pl/owcost.




SDSC CIV-730 (Rev 12-10)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page: 2
    Case 3:19-cv-01766-AJB-AGS Document 1-2 Filed 09/13/19 PageID.25 Page 16 of 16

                                                                                                                            FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:            330 West Broadway
 MAILING ADDRESS:           330 West Broadway
 CITY, STATE, & ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:               Central

  PLAINTIFF(S):        Donnie Sanchez Barragan et.al.

  DEFENDANT(S): Home Depot USA Inc

  SHORT TITLE:         BARRAGAN VS HOME DEPOT USA INC [E-FILE]

                            STIPULATION TO USE ALTERNATIVE                                                   CASE NUMBER:
                                DISPUTE RESOLUTION (ADR)                                                     37-2019-00042161-CU-OE-CTL

  Judge: Richard S. Whitney                                                                      Department: C-68

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.
     D      Mediation (court-connected)                                D   Non-binding private arbitration

     D      Mediation (private)                                        D   Binding private arbitration

     D      Voluntary settlement conference (private)                  D   Non-binding judicial arbitration (discovery until 15 days before trial)

     D      Neutral evaluation (private)                               D   Non-binding judicial arbitration (discovery until 30 days before trial)

     D      Other (specify e.g., private mini-trial, private judge,   etc.):-----------------------------



  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only):


  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                          Date:---------------------




  Name of Plaintiff                                                                        Name of Defendant




  Signature                                                                               Signature



  Name of Plaintiff's Attorney                                                             Name of Defendant's Attorney




  Signature                                                                               Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court wnl place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
                                                                                                          JUDGE OF THE SUPERIOR COURT
  Dated: 08/13/2019
SDSC CIV-359 (Rev 12-10)                                                                                                                                   Page: 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
